—In a proceeding to probate the last will and testament of Manya Milner a/k/a Manya Millner, the preliminary executors Esther Funk, Simon Segal, and Alan Zelinger appeal, as limited by their notice of appeal and brief, from stated portions of an order of the Surrogate’s Court, Rockland County (Weiner, S.), dated March 14, 2000, which, inter alia, denied that branch of their motion which was to restore their petition for letters testamentary.
Ordered that the order is affirmed insofar as reviewed, with one bill of costs payable by the appellants personally to the respondent William Milner.
Contrary to the appellants’ contention, the Surrogate’s Court properly enforced the stipulation pursuant to which they resigned as preliminary executors and withdrew their petition for letters testamentary (see, Royal York Realty v Ancona, 280 AD2d 593; Hillcrest Realty Co. v Gottlieb, 234 AD2d 270). *649Consequently, the Surrogate’s Court properly denied that branch of their motion which was to restore their petition.
The appeal from so much of the order as denied that branch of the appellants’ motion which was to dismiss the petition of William Milner for letters of administration c. t. a. has been dismissed as academic by separate decision and order on motion. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.